 Case 2:19-bk-10762-NB        Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18         Desc
                              Main Document     Page 1 of 24


 1   NICHOLAS ROZANSKY – Bar No. 219855
     SUSAN K. SEFLIN - Bar No. 213865
 2   JESSICA L. BAGDANOV - Bar No. 281020
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Email:     nrozansky@bg.law
                sseflin@bg.law
 6              jbagdanov@bg.law
 7   Proposed Attorneys for Chapter 11 Debtor and
     Debtor in Possession
 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
     In re                                          Case No. 2:19-bk-10762-NB
12
     KOI DESIGN LLC,                                Chapter 11
13
                                                    DEBTOR’S NOTICE OF EMERGENCY
14                                                  MOTION AND EMERGENCY MOTION
                                                    FOR AUTHORITY TO: (A) USE CASH
15                                                  COLLATERAL ON AN INTERIM BASIS
                                                    PENDING A FINAL HEARING; (B) GRANT
16                                                  REPLACEMENT LIENS; AND (C) SET
                                                    FINAL HEARING; MEMORANDUM OF
17                                                  POINTS AND AUTHORITIES [11 U.S.C. §
                                                    363 AND FEDERAL RULE OF
18                                                  BANKRUPTCY PROCEDURE 4001]
19

20                                                  Declaration of Jeremy Husk Filed Concurrently
                                                    Herewith
21
                                                    Hearing:
22
                                                    Date:    [To Be Set]
23                                                  Time:    [To Be Set]
                                                    Place:   Courtroom 1545
24                                                           255 E. Temple Street
                                                             Los Angeles, CA 90012
25

26

27

28
 Case 2:19-bk-10762-NB                 Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                         Desc
                                       Main Document     Page 2 of 24

                                                      TABLE OF CONTENTS
 1                                                                                                                                   Page
 2
     I.     FACTUAL BACKGROUND ..............................................................................................4
 3
            A.        General Case Background........................................................................................4
 4
            B.        Description of the Debtor’s Business ......................................................................4
 5
            C.        The Debtor’s Management Structure .......................................................................4
 6
            D.        The Debtor’s Prepetition Lender .............................................................................5
 7
            E.        Circumstances Impacting the Debtor’s Operations and Reason for the
 8                    Bankruptcy Filing ....................................................................................................5
 9          F.        The Debtor’s Other Indebtedness ............................................................................6
10   II.    THE BUDGET.....................................................................................................................6
11   III.   ARGUMENT .......................................................................................................................8
12          A.        The Debtor Should Be Authorized To Use Cash Collateral To Operate,
                      Maintain And Preserve Its Business. .......................................................................9
13
            B.        The Secured Creditors Are Adequately Protected. ..................................................9
14
                      1.         The Secured Creditors Are Adequately Protected By Equity Cushions. ...10
15
                      2.         The Secured Creditors Are Adequately Protected By The Continued
16                               Operations Of The Debtor’s Business. ......................................................11
17                    3.         The Secured Creditors Are Adequately Protected By Replacement
                                 Liens Against The Debtor’s Assets............................................................12
18
     IV.    CONCLUSION ..................................................................................................................12
19

20

21

22

23

24

25

26

27

28



                                                                         i
 Case 2:19-bk-10762-NB                   Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                    Desc
                                         Main Document     Page 3 of 24

                                                     TABLE OF AUTHORITIES
 1                                                                                                                                 Page
 2
                                                                    CASES 
 3
     In re Dynaco Corporation,
 4          162 B.R. 389 (Bankr. D.N.H. 1993) ..............................................................................9, 11
 5   In re Ernst Home Center, Inc.,
             209 B.R. 955 (Bankr. W.D. Wash. 1997) ..........................................................................10
 6
     In re Immenhausen Corp.,
 7           164 B.R. 347 (Bankr. M.D. Fla. 1994) ..............................................................................11
 8   In re Las Vegas Monorail Co.,
             429 B.R. 317, 341 (Bankr. D. Nev. 2010) .........................................................................11
 9
     In re McCombs Properties VI, Ltd.,
10          88 B.R. 261, 265 (Bankr. C.D. Cal. l988)....................................................................10, 11
11   In re Mellor,
            734 F.2d 1396, 1400 (9th Cir. 1984) .................................................................................10
12
     In re Newark Airport/Hotel Ltd. Partnership,
13          156 B.R. 444 (Bankr. D.N.J. 1993) ...................................................................................11
14   In re Oak Glen R-Vee,
            8 B.R. 213, 216 (Bankr. C.D. Cal. 1981).............................................................................9
15
     In re O'Connor,
16           808 F.2d 1393, 1398 (10th Cir. 1987) ...............................................................................10
17   In re Prime, Inc.,
             15 B.R. 216, 219 (Bankr. W.D. Mo. 1981)..........................................................................9
18
     In re Stein,
19           19 B.R. 458 (Bankr. E.D.Pa. 1982) ...................................................................................11
20   In re Sunnymead Shopping Center Co.,
             178 B.R. 809, 814 (9th Cir. BAP 1995) ..............................................................................9
21
     In re Triplett,
22           87 B.R. 25 (Bankr. W.D.Tex. 1988) ..................................................................................11
23   In re Tucson Industrial Partners,
             129 B.R. 614 (9th Cir. BAP 1991).......................................................................................9
24
     Matter of Pursuit Athletic Footwear, Inc.,
25          193 B.R. 713 (Bankr. D. Del. 1996) ..................................................................................11
26   United Savings Association v. Timbers of Inwood Forest Associates,
            108 S.Ct. 626, 629 (1988) ..................................................................................................10
27

28



                                                                         ii
 Case 2:19-bk-10762-NB                      Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                           Desc
                                            Main Document     Page 4 of 24


 1                                                                    STATUTES 

 2   11 U.S.C. § 361 ..............................................................................................................................11
 3   11 U.S.C. § 363(a) ...........................................................................................................................1
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                              iii
 Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                Desc
                                Main Document     Page 5 of 24


 1
     TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE,
 2
     SECURED LENDERS, CREDITORS HOLDING THE TWENTY LARGEST UNSECURED
 3
     CLAIMS, AND THE OFFICE OF THE UNITED STATES TRUSTEE:
 4
            PLEASE TAKE NOTICE that a hearing will be held on ___________ before the
 5
     Honorable Neil W. Bason, United States Bankruptcy Judge for the Central District of California, for
 6
     the Court to consider the motion (the “Motion”) filed by Koi Design LLC, the chapter 11 debtor and
 7
     debtor in possession herein (the “Debtor”), for entry of interim and final orders authorizing the
 8
     Debtor to use cash collateral to pay the Debtor’s ordinary and necessary expenses set forth on the
 9
     budget (the “Budget”) attached as Exhibit 31 to the Declaration of Jeremy Husk, the Debtor’s
10
     Executive Vice President of Operations (the “Husk Declaration”). The proposed order on the
11
     Motion is attached hereto as Exhibit A.
12
            The Debtor has two secured creditors that assert a lien upon the Debtor’s “cash collateral” as
13
     that term is defined in 11 U.S.C. § 363(a). Wells Fargo Trade Capital Services, Inc. (“Wells Fargo”)
14
     is owed approximately $2.8 million pursuant to a revolving line of credit and has a security interest
15
     in all of the Debtor’s assets. Wells Fargo appears to have perfected its security interest by recording
16
     UCC-1 financing statements with the California Secretary of State. Strategic Partners, Inc. (“SPI”)
17
     has a disputed secured claim in the amount of $5.2 million based upon a default judgment (the
18
     “Default Judgment”) obtained pre-petition, an Abstract of Judgment recorded in the County of Los
19
     Angeles on October 30, 2018 and a Notice of Judgment Lien filed with the California Secretary of
20
     State on November 5, 2018. As set forth more fully below and in the Husk Declaration, the Debtor
21
     is in the process of attempting to vacate the Default Judgment and, if necessary, the Debtor will seek
22
     to avoid SPI’s lien as a preference.
23
            SPI’s Default Judgment and accompanying lien caused Wells Fargo to cease advancing
24
     under the line of credit (while Wells Fargo has continued to sweep the Debtor’s funds paid by its
25
     customers). While the Debtor was hoping to obtain an expedited ruling on its motion to vacate the
26
     Default Judgment and avoid the filing of this case, the briefing schedule on the motion to vacate will
27

28   1
      For the Court’s convenience, a copy of the Budget is also attached to the annexed Memorandum of
     Points and Authorities.

                                                        1
 Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                Desc
                                Main Document     Page 6 of 24


 1   not occur until next week. Because Wells Fargo has not advanced any funds since December 20,

 2   2018 yet continues to collect the Debtor’s cash, the Debtor had no choice but to commence its

 3   bankruptcy case on January 25, 2019 in order to ensure that it can fund its next payroll (which funds

 4   must be advanced by no later than January 31, 2019 in order to pay the February 1, 2019 payroll).

 5          Wells Fargo is secured by all of the Debtor’s assets, as well as by a personal guaranty from

 6   the Debtor’s sole shareholder, Kathy Peterson. SPI is secured by all of the Debtor’s assets (even

 7   though the Debtor will seek to avoid SPI’s lien forthwith if the Default Judgment is not vacated). As

 8   additional adequate protection of their interest in the cash collateral, Wells Fargo and SPI will be

 9   granted replacement liens upon all postpetition assets of the Debtor’s estate (except any “Avoidance

10   Actions” arising under sections 544, 545, 546, 547, 548, 549, 550 or any similar provisions of the

11   Bankruptcy Code) to the same extent, validity and priority as their respective liens upon the Debtor’s

12   prepetition assets. While the Debtor is hopeful that the secured creditors will consent to use of cash

13   collateral, in the event that Wells Fargo and/or SPI do not consent to such use, the Debtor believes

14   that their respective liens will be adequately protected by equity cushions, the replacement liens and

15   the Debtor’s continued business operations.

16          The Debtor’s assets include, but are not limited to, accounts receivable, inventory, cash,

17   deposits, furnishings, fixtures and equipment, with an estimated fair market value of approximately

18   $10 million. This leaves Wells Fargo with an equity cushion of approximately 350%, and SPI with

19   an equity cushion of approximately 25%.

20          It is imperative that the Debtor obtain immediate Court authority to use cash collateral in

21   order to avoid immediate and irreparable harm to the Debtor’s business. The Debtor must be able to

22   fund its next payroll in order to avoid a mass exodus of the Debtor’s employees and the

23   corresponding harm to its business.2

24          PLEASE TAKE FURTHER NOTICE that if you wish to object to the relief sought by the

25   Motion, you must appear at the hearing and file any responsive pleading in accordance with the

26   deadline set forth in the accompanying Notice of Emergency Motions. Your failure to timely object

27

28   2
      The Debtor must fund its payroll by 3:00 p.m. Thursday, January 31, 2019 in order for its
     employees to be paid by Friday, February 1, 2019.

                                                        2
 Case 2:19-bk-10762-NB             Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18               Desc
                                   Main Document     Page 7 of 24


 1   may be deemed by the Court to constitute consent to the relief requested herein.

 2          PLEASE TAKE FURTHER NOTICE that the Motion is based on this Motion and

 3   attached Memorandum of Points and Authorities, the concurrently filed Husk Declaration and

 4   evidence appended thereto, the arguments of counsel and other admissible evidence properly

 5   brought before the Court at or before the hearing on this Motion.

 6          WHEREFORE, the Debtor respectfully requests that this Court enter an order granting the

 7   Motion in its entirety and:

 8          1.        Authorizing the Debtor to use cash collateral to pay all of the expenses set forth in the

 9   Budget;

10          2.        Granting Wells Fargo and SPI as adequate protection of their prepetition collateral

11   and cash collateral, replacement liens upon all postpetition assets of the Debtor’s estate (except any

12   “Avoidance Actions” arising under sections 544, 545, 546, 547, 548, 549, 550 or any similar

13   provisions of the Bankruptcy Code) to the same extent, validity and priority as their respective liens

14   upon the Debtor’s prepetition assets;

15          3.        Authorizing and directing the applicable banks and other financial institutions to

16   receive, process, honor and pay all checks presented for payment and to honor all electronic payment

17   request made by the Debtor relating to its February 1, 2019 payroll (and to any other post-petition

18   transaction);

19          4.        Scheduling a final hearing on this Motion; and

20          5.        Granting such other and further relief as the Court deems just and proper under the

21   circumstances.

22   DATED: January 25, 2019                          BRUTZKUS GUBNER
23

24                                                    By: /s/ Susan K. Seflin
                                                          Susan K. Seflin
25                                                        Jessica L. Bagdanov
                                                      Proposed Attorneys for Chapter 11 Debtor
26                                                    and Debtor in Possession
27

28



                                                          3
 Case 2:19-bk-10762-NB           Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18              Desc
                                 Main Document     Page 8 of 24


 1                          MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     FACTUAL BACKGROUND

 3          A.        General Case Background

 4          1.        On January 25, 2019, KOI Design LLC, a California limited liability company, filed a

 5   voluntary petition for relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy

 6   Code”). The Debtor continues to operate its business and manage its affairs as a debtor in

 7   possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or

 8   committee has been appointed in the Debtor’s chapter 11 case.

 9          B.        Description of the Debtor’s Business

10          2.        The Debtor manufactures and sells clothes, which sales are concentrated in the high

11   fashion “work clothes” of the garment business. The Debtor primarily manufactures and sells

12   “scrubs” for professionals employed in the medical industry. The Debtor’s products are available

13   through on-line sales and from various retail business operations such as Amazon, Uniform

14   Advantage, and Scrubs & Beyond. The Debtor is one of the only independently owned and woman-

15   run companies in this industry.

16          3.        The Debtor was a start-up company in 2006 and has grown into a viable business

17   enterprise with sales of approximately $26 million annually and over 45 employees. The Debtor’s

18   principal place of business is located at 1757 Stanford Street, Santa Monica, California 90404. The

19   Debtor’s website is www.koihappiness.com.

20          4.        For the fiscal year 2018, the Debtor’s gross revenue was $26,280,801. The Debtor’s

21   gross revenue for 2017 was $26,262,475.50. The Debtor’s year to date revenue for 2019 (a mere 24

22   days) is approximately $1,600,383.63. The Debtor was profitable from its inception in 2007 to

23   2016. Beginning in 2017, the Debtor’s profitability was negatively affected as follows: (i) in 2017,

24   annual sales decreased and certain costs increased (which led to an approximately $1 million loss);

25   and (ii) in 2018, the Debtor liquidated old inventory at a loss (which led to an approximately $1

26   million loss).

27          C.        The Debtor’s Management Structure

28          5.        The Debtor is a California limited liability company. Kathy Peterson is the founder,



                                                        4
 Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                Desc
                                Main Document     Page 9 of 24


 1   Chief Executive Officer, and managing member of the Debtor, and is the sole equity holder of the

 2   Debtor.

 3          6.      Jeremy Husk is the Executive Vice President of Operations for the Debtor. He has

 4   extensive knowledge regarding the Debtor’s day-to-day business operations and its finances.

 5   Among other things, Mr. Husk performs all the duties of a Chief Financial Officer.

 6          D.      The Debtor’s Prepetition Lender

 7          7.      The Debtor’s prepetition lender is Wells Fargo Trade Capital Services, Inc. (“Wells

 8   Fargo”). As of January 25, 2019, Wells Fargo is owed $2,720,186 pursuant to a revolving line of

 9   credit and has a security interest in all of the Debtor’s assets. Wells Fargo appears to have perfected

10   its security interest by recording UCC-1 financing statements with the California Secretary of State.

11   Attached as Exhibit 4 to the Husk Declaration is a recent UCC search setting forth all liens against

12   the Debtor.

13          E.      Circumstances Impacting the Debtor’s Operations and Reason for the

14                  Bankruptcy Filing

15          8.      On or about January 11, 2017, Strategic Partners, Inc. (“SPI”) filed a complaint (the

16   “Complaint”) against the Debtor in the United States District Court for the Central District of

17   California, commencing the action styled, Strategic Partners, Inc. v. Koi Design LLC, U.S.D.C. No.

18   17-cv-00236 TJH (GJSx) (the “Infringement Action”). By the Complaint, SPI asserted claims for

19   relief against the Debtor for, among other things, trademark infringement and intentional

20   interference with prospective economic advantage.

21          9.      On October 4, 2018, the District Court entered default judgment against the Debtor

22   and in favor of SPI in the amount of $5,266,380.68 (the “Default Judgment”). Since entry of the

23   Default Judgment, SPI has recorded an abstract of judgment against the Debtor’s assets and has also

24   recorded judgment liens against the Debtor.

25          10.     In the Infringement Action, the Debtor was represented by A. Douglas Mastroianni,

26   Esq. The Debtor has been working diligently to have the Default Judgment vacated and related

27   abstract and judgment liens expunged, on grounds of, among other things, incompetent counsel.

28   Since entry of the Default Judgment, Mr. Mastroianni has been charged with a 21-count indictment



                                                        5
 Case 2:19-bk-10762-NB            Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18              Desc
                                  Main Document    Page 10 of 24


 1   by the State Bar of California for charges relating to acts of moral turpitude and incompetent legal

 2   representation for many other clients resulting in terminating sanctions.

 3          11.     Notwithstanding the Debtor’s efforts to unwind these disputed liens, the Debtor has

 4   found itself in a perilous financial situation directly caused by the Default Judgment and subsequent

 5   liens resulting therefrom.

 6          12.     Specifically, on or about December 11, 2018, Wells Fargo sent the Debtor a Notice of

 7   Events of Default and Reservation of Rights letter, giving notice to the Debtor of its alleged default

 8   under its loan (the “Wells Loan”) because of the judgment liens filed by SPI.

 9          13.     Under the terms of the Wells Loan, Wells Fargo sweeps the Debtor’s lockbox account

10   (which is where customers remit payments directly) and the Debtor remits receivables paid by credit

11   card to Wells Fargo on a weekly basis. Pursuant to the terms of the Wells Loan, Wells Fargo

12   advances funds to the Debtor in its sole discretion. Because of the judgment liens, Wells Fargo has

13   ceased all advances to the Debtor as of December 20, 2018 and Wells Fargo has been in control of

14   the Debtor’s prepetition cash.

15          14.     While the Debtor is working diligently to vacate the Default Judgment and expunge

16   the judgment liens, the Debtor no longer has use of cash collateral to, among other things, pay its

17   employees and fund ongoing business operations. Without the filing of this bankruptcy and

18   obtaining use of cash collateral, the Debtor would have no choice but to immediately fire all of its 45

19   employees and 10 subcontractors and close its business.

20          F.      The Debtor’s Other Indebtedness

21          15.     Aside from the Debtor’s obligations to Wells Fargo and SPI as described above, the

22   Debtor has an additional approximately $7 million in general unsecured debt which is owed to

23   approximately 30 entities.

24   II.    THE BUDGET

25          As set forth in the budget (the “Budget”), a true and correct copy of which is attached as

26   Exhibit 3 to the Husk Declaration (and which is attached hereto for the Court’s convenience), the

27   Debtor estimates that its assets currently have a value of approximately $10 million. The Debtor’s

28   cash, accounts receivable and inventory total $10,573,721 as of the petition date, and the Debtor’s



                                                        6
 Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                 Desc
                                Main Document    Page 11 of 24


 1   other assets (including deposits, furnishings, fixtures and equipment) have a value of approximately

 2   $300,000. Additionally, Wells Fargo has a personal guaranty against the Debtor’s owner Kathy

 3   Peterson.

 4          As set forth above, the Debtor commenced this case based on its inability to use its cash

 5   while it is in the process of attempting to vacate the Default Judgment. As illustrated by the Budget,

 6   the Debtor will be able to operate cash flow positive post-petition. The Budget sets forth the

 7   minimum requirements of the Debtor to operate its business to accomplish a successful

 8   reorganization for all creditors. The Budget does not contemplate any “extraordinary” or “luxury”

 9   expense. The Budget therefore contains the Debtor’s basic requirements for operations and is

10   reasonable.

11          The Budget does provide for payment of rent of a residence in the city of Santa Monica in the

12   amount of $4,000 a month to Ms. Peterson (the Debtor’s President and owner). This residence has

13   historically been used by the Debtor as a location for photo shoots for the Debtor’s products, and in

14   lieu of hotels for out of town employees and customers that the Debtor would otherwise need to rent

15   a hotel for. Without the use of this residence, the Debtor would, on average, need to pay for

16   approximately 20 nights a month in hotels and it would need to rent locations for photo shoots. Pre-

17   petition, the Debtor paid $6,000 a month to rent and use this residence. Post-petition, Ms. Peterson

18   has agreed to reduce the rent amount to $4,000 a month (which is significantly below market rent

19   and which results in monthly savings for the Debtor). The Debtor will include this payment on Ms.

20   Peterson’s Notice of Insider Compensation (the “Insider Comp Notice”), and the Debtor will not pay

21   any rent to Ms. Peterson unless and until the notice period passes with respect to the Insider Comp

22   Notice or, if there is an objection, until further order of this Court. The Debtor will not pay any

23   insider salaries (which are highlighted on the Budget) until the time period has passed with respect to

24   the Insider Comp Notices served in accordance with the local rules.

25          Although the Budget represents the Debtor’s best estimate of the necessary expenses

26   associated with the business, as the ebbs and flows of the Debtor’s business are unpredictable, the

27   needs of the business may fluctuate. Therefore, the Debtor requests Court authority to deviate from

28   the total expenses contained in the Budget by no more than 15%, on a cumulative basis, and to



                                                        7
 Case 2:19-bk-10762-NB           Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                  Desc
                                 Main Document    Page 12 of 24


 1   deviate by category (provided the Debtor does not pay any expenses outside of any approved

 2   categories) without the need for further Court order.

 3           In order for the Debtor to operate its business in accordance with the Budget and to fund the

 4   upcoming February 1, 20193 payroll, the Debtor must be able to use the revenues that are paid to the

 5   Debtor’s lockbox and to the Debtor via credit cards.

 6   III.    ARGUMENT

 7           The Debtor’s use of property of the estate is governed by Section 363 of the Bankruptcy

 8   Code. Section 363(c)(l) provides in pertinent part:

 9                   If the business of the debtor is authorized to be operated under
                     section … 1108 … of this title and unless the court orders
10                   otherwise, the trustee may enter into transactions, including the
                     sale or lease of property of the estate, in the ordinary course of
11                   business, without notice or a hearing, and may use property of the
                     estate in the ordinary course of business without notice or a
12                   hearing.
13   11 U.S.C. § 363(c)(l). A debtor in possession has all of the rights and powers of a trustee with
14   respect to property of the estate, including the right to use property of the estate in compliance with
15   Section 363. See 11 U.S.C. § 1107(a).
16           “Cash collateral” is defined as “cash, negotiable instruments, documents of title, securities,
17   deposit accounts or other cash equivalents in which the estate and an entity other than the estate have
18   an interest. . . .” 11 U.S.C. § 363(a). Section 363(c)(2) establishes a special requirement with
19   respect to “cash collateral,” providing that the trustee or debtor in possession may use “cash
20   collateral” under subsection (c)(l) if:
21                   (A)     each entity that has an interest in such cash collateral consents; or
22                   (B)     the court, after notice and a hearing, authorizes such use, sale or lease in
23   accordance with the provisions of this section.
24   See 11 U.S.C. § 363(c)(2)(A) and (B).
25

26

27

28   3
      The Debtor must fund its payroll by 3:00 p.m. Thursday, January 31, 2019 in order for its
     employees to be paid by Friday, February 1, 2019.

                                                         8
 Case 2:19-bk-10762-NB           Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                   Desc
                                 Main Document    Page 13 of 24


 1          Further, upon the request of an entity that has an interest in property proposed to be used by

 2   the Debtor, the Court shall prohibit or condition such use “as is necessary to provide adequate

 3   protection of such interest.” 11 U.S.C. § 363(e).

 4          A.      The Debtor Should Be Authorized To Use Cash Collateral To Operate, Maintain

 5                  And Preserve Its Business.

 6          It is well settled that it is appropriate for a chapter 11 debtor to use cash collateral for a

 7   reasonable period of time for the purpose of maintaining and operating its property. 11 U.S.C.

 8   § 363(c)(2)(B); In re Sunnymead Shopping Center Co., 178 B.R. 809, 814 (9th Cir. BAP 1995)

 9   (“Sunnymead”); In re Oak Glen R-Vee, 8 B.R. 213, 216 (Bankr. C.D. Cal. 1981) . In addition, where

10   the Debtor is operating a business, it is extremely important that the access to cash collateral be

11   allowed in order to facilitate the goal of reorganization: “the purpose of Chapter 11 is to rehabilitate

12   debtors and generally access to cash collateral is necessary to operate a business.” In re Dynaco

13   Corporation, 162 B.R. 389 (Bankr. D.N.H. 1993), quoting In re Stein, 19 B.R. 458, 459 (Bankr.

14   E.D. PA 1982). See also, In re Delco Oil, Inc., 599 F.3d 1255, 1258 (11th Cir. 2010) (“a debtor

15   reorganizing his business has a compelling need to use cash collateral in order to meet its daily

16   operating expenses and rehabilitate its business”); In re Prime, Inc., 15 B.R. 216, 219 (Bankr. W.D.

17   Mo. 1981)(“it is apparent that the Congress intended business under reorganization to proceed in as

18   normal a fashion as possible”).

19          The Debtor has only commenced its bankruptcy case because Wells Fargo has stopped

20   advances under the Wells Loan based upon the Default Judgment and accompanying liens. The

21   Debtor believes that it is in the overwhelming best interests of its estate, its business, its employees,

22   its vendors and its creditors to continue to operate and maintain its business as a going concern. The

23   Court should authorize the Debtor to use cash collateral to continue to operate and maintain its

24   business because the interests of the secured creditors are adequately protected.

25          B.      The Secured Creditors Are Adequately Protected.

26          To the extent that an entity has a valid security interest in the revenues generated by property,

27   those revenues constitute “cash collateral” under Section 363(a) of the Bankruptcy Code. Pursuant

28   to Section 363(c)(2), the Court may authorize the debtor to use a secured creditor’s cash collateral if



                                                          9
 Case 2:19-bk-10762-NB            Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18              Desc
                                  Main Document    Page 14 of 24


 1   the secured creditor is adequately protected. Sunnymead, 178 B.R. at 814; In re Mellor, 734 F.2d

 2   1396, 1400 (9th Cir. 1984). See also In re O'Connor, 808 F.2d 1393, 1398 (10th Cir. 1987); In re

 3   McCombs Properties VI, Ltd., 88 B.R. 261, 265 (Bankr. C.D. Cal. l988) (“McCombs”).

 4           Pursuant to the Supreme Court case of United Savings Association v. Timbers of Inwood

 5   Forest Associates, 108 S. Ct. 626, 629 (1988) (“Timbers”) and subsequent case law, the property

 6   interest that a debtor must adequately protect pursuant to Section 363(c)(1) and (2) of the

 7   Bankruptcy Code is only the value of the lien that secures the creditor’s claim. 108 S. Ct. at 630.

 8   See also McCombs, Id., at 266. Section 506(a) “limit[s] the secured status of a creditor (i.e., the

 9   secured creditor’s claim) to the lesser of the [allowed amount of the] claim or the value of the

10   collateral.” McCombs, Id., at 266. See also, IN re Ernst Home Center, Inc., 209 B.R. 955 (Bankr.

11   W.D. Wash. 1997) (adequate protection is not meant to be a guarantee that a creditor will be paid in

12   full … the court must determine whether the creditor’s interests are protected as nearly as possible

13   against the possible risks to that interest).

14                   1.      The Secured Creditors Are Adequately Protected By Equity Cushions.

15           As set forth above, Wells Fargo is oversecured. The Debtor is indebted to Wells Fargo for

16   approximately $2.8 million. The Debtor’s assets are valued conservatively at $10 million, which

17   makes Wells Fargo oversecured by approximately $7.2 million (or an equity cushion of

18   approximately 350%). Wells Fargo is also secured by a personal guaranty from the Debtor’s sole

19   shareholder, Kathy Peterson.

20           SPI is also oversecured. SPI’s (disputed) Default Judgment is in the amount of

21   approximately $5.2 million (including treble damages), which makes SPI oversecured by

22   approximately $2 million (or an equity cushion of approximately 25%).

23           It is well established that the existence of an equity cushion alone can constitute adequate

24   protection to a secured creditor when a debtor seeks to use cash collateral. In re Mellor, 734 F.2d

25   1396 (9th Cir. 1984) (equity cushion is the classic form of protection for a secured debt justifying the

26   restraint of lien enforcement by a bankruptcy court … “it has been held that the existence of an

27   equity cushion, standing alone, can provide adequate protection”). In Mellor, the Ninth Circuit held

28



                                                        10
 Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                 Desc
                                Main Document    Page 15 of 24


 1   that a 20% equity cushion constituted adequate protection as a matter of law. In re Mellor, 734 F.2d

 2   at 1404.

 3                  2.      The Secured Creditors Are Adequately Protected By The Continued

 4                          Operations Of The Debtor’s Business.

 5          In this case, Wells Fargo and SPI are also adequately protected by replacement liens and by

 6   the continued operation of the Debtor’s business. The preservation of the value of a secured

 7   creditor’s lien is sufficient to provide adequate protection to a secured creditor when a debtor seeks

 8   to use cash collateral. In re Triplett, 87 B.R. 25 (Bankr. W.D. Tex. 1988). See also In re Las Vegas

 9   Monorail Co., 429 B.R. 317, 341 (Bankr. D. Nev. 2010) (recognizing that other courts “have found

10   that a debtor’s use of cash collateral to maintain properties from which rents are being generated is a

11   sufficient form of adequate protection); In re Stein, 19 B.R. 458 (Bankr. E.D. Pa. 1982). In Stein,

12   the Court found that, as a general rule, a debtor may use cash collateral where such use would

13   enhance or preserve the value of the collateral, and allowed the debtor therein to use cash collateral

14   even though the secured party had no equity cushion for protection. The Stein Court determined that

15   the use of cash collateral was necessary to the continued operations of the debtor, and that the

16   creditor’s secured position could only be enhanced by the continued operation of the debtor's

17   business. See also In re McCombs, supra, where the court determined that the debtor’s use of cash

18   collateral for needed repairs, renovations and operating expenses eliminated the risk of diminution in

19   the creditor’s interest in the cash collateral and such use would more likely increase cash collateral.

20          The Debtor believes that with its continued business operations, there will not be a

21   diminution in the value of its business. In the case of Matter of Pursuit Athletic Footwear, Inc., 193

22   B.R. 713, 716 (Bankr. D. Del. 1996), the Court, accepting the debtor’s argument that no additional

23   adequate protection payments need be made, held as follows:

24                  if there is no actual diminution in the value of [the] collateral
                    through the date of the hearing, and [Debtor] can operate profitably
25                  post-petition, [creditor] is adequately protected for the use of its
                    cash collateral. 11 U.S.C. Section 361; In re Newark Airport/Hotel
26                  Ltd. Partnership, 156 B.R. 444, 450 (Bankr. D.N.J. 1993); In re
                    Dynaco, 162 B.R. 389, 394-5 (Bankr. D.N.H. 1993); In re
27                  Immenhausen Corp., 164 B.R. 347, 352 (Bankr. M.D. Fla. 1994).
28



                                                        11
 Case 2:19-bk-10762-NB             Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                Desc
                                   Main Document    Page 16 of 24


 1   The only way for the Debtor to maximize its going concern value and prevent diminution in the

 2   value of its business is for the Debtor to continue to operate its business seamlessly.

 3                   3.     The Secured Creditors Are Adequately Protected By Replacement Liens

 4                          Against The Debtor’s Assets.

 5          Finally, and in order to provide Wells Fargo and SPI with further adequate protection for the

 6   Debtor’s use of cash collateral, the Debtor proposes to provide Wells Fargo and SPI with

 7   replacements lien against the Debtor’s post-petition assets with the same validity, priority, and scope

 8   as each respective creditor had with its lien(s) against the Debtor’s prepetition assets.

 9   IV.    CONCLUSION

10          WHEREFORE, the Debtor respectfully requests that this Court enter an order granting the

11   Motion in its entirety and:

12          1.       Authorizing the Debtor to use cash collateral to pay all of the expenses set forth in the

13   Budget;

14          2.       Granting Wells Fargo and SPI as adequate protection of their prepetition collateral

15   and cash collateral, replacement liens upon all postpetition assets of the Debtor’s estate (except any

16   “Avoidance Actions” arising under sections 544, 545, 546, 547, 548, 549, 550 or any similar

17   provisions of the Bankruptcy Code) to the same extent, validity and priority as their respective liens

18   upon the Debtor’s prepetition assets;

19          3.       Authorizing and directing the applicable banks and other financial institutions to

20   receive, process, honor and pay all checks presented for payment and to honor all electronic payment

21   request made by the Debtor relating to its February 1, 2019 payroll (and to any other post-petition

22   transaction);

23          4.       Scheduling a final hearing on this Motion; and

24   ///

25

26

27

28



                                                        12
 Case 2:19-bk-10762-NB           Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18               Desc
                                 Main Document    Page 17 of 24


 1          5.        Granting such other and further relief as the Court deems just and proper under the

 2   circumstances.

 3   DATED: January 25, 2019                         BRUTZKUS GUBNER
 4

 5                                                   By: /s/ Susan K. Seflin
                                                         Susan K. Seflin
 6                                                       Jessica L. Bagdanov
                                                     Proposed Attorneys for Debtor
 7                                                   and Debtor in Possession
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        13
           Case 2:19-bk-10762-NB    Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18       Desc
                                    Main Document    Page 18 of 24

           1   NICHOLAS ROZANSKY – Bar No. 219855
               SUSAN K. SEFLIN - Bar No. 213865
           2   JESSICA L. BAGDANOV - Bar No. 281020
               BRUTZKUS GUBNER
           3   21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
           4   Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
           5   Email:     nrozansky@bg.law
                          sseflin@bg.law
           6              jbagdanov@bg.law
           7 Proposed Attorneys for Chapter 11 Debtor and
             Debtor in Possession
           8                          UNITED STATES BANKRUPTCY COURT
           9                        CENTRAL DISTRICT OF CALIFORNIA
          10                               LOS ANGELES DIVISION
          11   In re                                      Case No. 2:19-bk-10762-NB
          12   KOI DESIGN LLC,                            Chapter 11
          13                                              INTERIM ORDER AUTHORING DEBTOR
                                                          TO USE CASH COLLATERAL ON AN
          14                                              INTERIM BASIS PENDING A FINAL
                                                          HEARING, GRANTING REPLACEMENT
          15                                              LIENS AND SETTING A FINAL HEARING
          16

          17
                                                          Original Hearing:
          18                                              Date:
                                                          Time:
          19

          20                                              Continued Hearing:
                                                          Date:
          21                                              Time:
                                                          Place: Courtroom 1545
          22                                                     255 E. Temple Street
                                                                 Los Angeles, CA 90012
          23

          24

          25

          26

          27

          28




                                                      1
2064679
                                                                              EXHIBIT A_001
           Case 2:19-bk-10762-NB          Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                 Desc
                                          Main Document    Page 19 of 24

           1          On ___ at ___, an interim hearing (the “Interim Hearing”) was held before the Honorable
           2   Neil W. Bason, United States Bankruptcy Judge for the Central District of California, for the Court
           3   to consider the Emergency Motion For Authority to: (A) Use Cash Collateral on an Interim Basis
           4   Pending a Final Hearing; (B) Grant Replacement Liens; and (C) Set Final Hearing [Doc. #__] (the
           5   “Motion”) filed by Koi Design LLC, the chapter 11 debtor and debtor in possession herein (the
           6   “Debtor”). Appearances were made as noted on the record.
           7          By the Motion, the Debtor sought the following: (1) authorization to use cash collateral on an
           8   interim basis, (2) the granting to Wells Fargo and SPI, as adequate protection of their prepetition
           9   collateral and cash collateral, replacement liens upon all postpetition assets of the Debtor’s estate
          10   (except any “Avoidance Actions” arising under sections 544, 545, 546, 547, 548, 549, 550 or any
          11   similar provisions of the Bankruptcy Code) to the same extent, validity and priority as their
          12   respective liens upon the Debtor’s prepetition assets, and (3) the setting of a final hearing on the
          13   relief requested in the Motion.
          14          The Court, having reviewed and considered the Motion and all pleadings and papers filed in
          15   support thereof, having heard and considered the arguments of counsel made at the hearing, having
          16   found that notice of the Motion was adequate and appropriate under the circumstances, having set
          17   forth the Court’s findings of fact and conclusions of law on the record, and finding good cause
          18   appearing therefor,
          19          IT IS HEREBY ORDERED AS FOLLOWS:
          20          1.      The Motion is granted on an interim basis to the extent set forth in this Order.
          21          2.      Cash Collateral: The Debtor is authorized to use cash collateral on an interim basis to
          22   pay all of the expenses set forth in the Budget attached as Exhibit 3 to the declaration of Jeremy
          23   Husk [Doc. #_] filed in support of the Motion.
          24          3.      The Debtor is authorized to deviate from the total expenses contained in the
          25   projections by no more than 15% on a cumulative basis and to deviate by categories, provided the
          26   Debtor does not pay any expenses outside of any approved categories.
          27

          28




                                                                   2
2064679
                                                                                          EXHIBIT A_002
           Case 2:19-bk-10762-NB           Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                Desc
                                           Main Document    Page 20 of 24

           1          4.       Wells Fargo and SPI are hereby granted replacement liens upon all postpetition assets
           2   of the Debtor’s estate (except any “Avoidance Actions” arising under sections 544, 545, 546, 547,
           3   548, 549, 550 or any similar provisions of the Bankruptcy Code) to the same extent, validity and
           4   priority as their respective liens upon the Debtor’s prepetition assets, as adequate protection of their
           5   prepetition collateral and cash collateral;
           6          5.       All applicable banks and other financial institutions are authorized and directed to
           7   receive, process, honor and pay all checks presented for payment and to honor all electronic payment
           8   request made by the Debtor relating to its February 1, 2019 payroll (and to any other post-petition
           9   transaction);
          10          6.       A continued hearing on the Motion will be held on ____ at ___.
          11          7.       The Debtor shall provide notice of the continued hearing on the Motion upon the top
          12   twenty (20) general unsecured creditors, all secured creditors, the Office of the United States Trustee
          13   and those parties who have requested special notice.
          14          IT IS SO ORDERED.
          15                                                     ###
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28




                                                                   3
2064679
                                                                                           EXHIBIT A_003
                                                          Case 2:19-bk-10762-NB                                                    Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                                                                                               Desc
                                                                                                                                   Main Document    Page 21 of 24
                                                                                                                                                           14 Week Cash Flow Projection

                                                                 1/28/2019               2/4/2019            2/11/2019              2/18/2019              2/25/2019               3/4/2019            3/11/2019              3/18/2019              3/25/2019               4/1/2019             4/8/2019              4/15/2019             4/22/2019              4/29/2019
Cash Balance, Beginning                                                  133,913          141,565          266,954          255,653          282,578          219,160          271,050          241,745          324,122          328,996          351,061          284,491          328,723          384,836
   Receipts
      Customer Payments                                                  350,000          400,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000          425,000
      Rent (from sublet of parking spaces)                                                                                      9,548                             1,500                                                                                1,500

   Total Receipts                                                        350,000          400,000          425,000          434,548          425,000          426,500          425,000          425,000          425,000          425,000          426,500          425,000          425,000          425,000
   Total Cash Available                                                  483,913          541,565          691,954          690,201          707,578          645,660          696,050          666,745          749,122          753,996          777,561          709,491          753,723          809,836

   Disbursement
      Salaries / Guaranteed Payment (biweekly)
         Regular Payroll                                                   97,000                                      97,000                                        97,000                                      97,000                                        97,000                                      97,000                                       97,000
         Kathy Peterson ‐ Guaranteed Payment                                                                             7,038                                         3,519                                       3,519                                         3,519                                       3,519                                        3,519
         Jeremy Husk ‐ Insider                                                                                         13,846                                          6,923                                       6,923                                         6,923                                       6,923                                        6,923
         Bryan Takamoto ‐ Insider                                                                                      11,308                                          5,654                                       5,654                                         5,654                                       5,654                                        5,654
         EE Commission                                                                                                 10,000                                                                                    10,000                                                                                    11,000
         Payroll Taxes                                                     12,000                                      14,000                                        10,000                                      10,000                                          8,000                                       9,000                                        8,000
         Payroll Fees                                                            600                                         600                                           600                                         600                                           600                                         600                                          600
         Health Insurance Withholding                                       (2,400)                                     (2,400)                                       (2,400)                                     (2,400)                                       (2,400)                                     (2,400)                                      (2,400)
         401k                                                                2,500                                       3,000                                         2,700                                       3,000                                         2,700                                       3,000                                        2,700
                             Total                                       109,700                                     154,392                                       123,996                                     134,296                                       121,996                                     134,296                                      121,996

      Freelance / Contract Labor
         Warehouse (weekly)                                                16,000            16,000            16,000            16,000            16,000            16,000                                      16,000            16,000            16,000            16,000            16,000            16,000            16,000            16,000
         Sales Representatives (monthly, 15th)                                                                 55,000                                                                                            60,000                                                                                     70,000
         Merchandiser (biweekly)                                             4,808                               4,808                               4,808                                                         4,808                               4,808                               4,808                                4,808
                             Total                                         20,808            16,000            75,808            16,000            20,808            16,000                                      80,808            16,000            20,808            16,000            20,808            86,000            20,808            16,000

      Inventory Purchases (assumes COD terms)                              50,000          200,000          150,000          350,000          200,000          300,000          200,000          300,000          250,000          200,000          300,000          250,000          200,000          200,000

      Accountant                                                                                                                                1,725                                                                                     1,725                                                                                     1,725

      Insurance
         Worker's Comp (Am Trust)                                                                        4,156                                                                                                     4,156                                                                                     4,156
         D&O/EPLI (1st Ins.)                                                                                                                                           2,137                                                                                                            2,137                                                                                    2,137
         Medical (CalChoice)                                                         30,000                                                                                                 30,000                                                                                    30,000
         Dental/Life (MetLife)                                      3,600                                                                                              3,600                                                                                                            3,600                                                                                3,600
         General Liability / Umbrella (Liberty Mutual)              3,383                                                                                              3,383                                                                                     3,383                                                                                    3,383
                              Total                                 6,983            30,000              4,156                  ‐                                      9,120            30,000              4,156                  ‐                             3,383            35,737              4,156                  ‐                            3,383              5,737

      Rent                                                               114,492                                                                                     93,401                                                                                                           93,401                                                                                   93,401
      Rent (Insider to Kathy Peterson)                                                                                   4,000                                                                                     4,000                                                                                                            4,000

      Bank Fees
        Comerica ‐ Merchant CC Fees                                        13,000                                        5,000                                       13,000                                        5,000                                                              13,000              5,000                                                                13,000
        Comerica ‐ Wire / Online Banking Fees                                                                                500                                                                                       500                                                                                    500
        Wells Fargo ‐ Analyzed Fees                                                                                      1,200                                                                                     1,200                                                                                  1,200
                            Total                                          13,000                  ‐                     6,700                  ‐                    13,000                  ‐                     6,700                  ‐                          ‐                13,000              6,700                  ‐                            ‐                13,000

      Utilities
         ADT / Protection1                                                                                                                          198                                                                                       198                                                                                       198
         Trash / Water (City of SM)                                                                                                             2,000                                                                                     2,000                                                                                     2,000
         Electricity (Edison)                                                                                                                       200                                                                                       200                                                                                       200
         Pond Maintenance                                                                                                    170                                                                                       170                                                                                                              170
                              Total                                              ‐                      ‐                    170              2,398                  ‐                            ‐                    170              2,398                  ‐                            ‐                    ‐                  2,568                  ‐                         ‐

      Licensing Royalties                                                                                                                     15,000




                                                                                                                                                                                                                                                                                                           EXHIBIT 3_001
                                                 Case 2:19-bk-10762-NB                                                  Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                                                                                               Desc
                                                                                                                        Main Document    Page 22 of 24
                                                                                                                                                14 Week Cash Flow Projection

                                                       1/28/2019              2/4/2019              2/11/2019            2/18/2019              2/25/2019               3/4/2019              3/11/2019            3/18/2019              3/25/2019             4/1/2019               4/8/2019              4/15/2019            4/22/2019            4/29/2019
      Equipment Contracts
        Copiers Lease / Service / Supplies                         4,766                                                                                    4,766                                                                                                          4,766                                                                                   4,766
        Forklift Lease                                                                                                                                          627                                                                                                            627                                                                                     627
        Postage Meter                                                                                                                                                                                                                                 1,239
                            Total                                  4,766                  ‐                         ‐                    ‐                  5,393                  ‐                          ‐                    ‐                  1,239              5,393                  ‐                            ‐                    ‐                5,393

      Telephone / Internet
         TPx Communications (phone)                                                      1,230                                                                                     1,230                                                                                                          1,230
         XO Communications (internet)                                                    1,680                                                                                     1,680                                                                                                          1,680
         Verizon (wireless)                                                                  600                                                                                       600                                                                                                            600
         AT&T (wireless)                                                                     300                                                                                       300                                                                                                            300
                            Total                                      ‐                 3,810                  ‐                        ‐                      ‐                  3,810                  ‐                        ‐                      ‐                    ‐                  3,810                  ‐                        ‐                    ‐

      Supplies
         Office Supplies                                                                     100                  100                  100                  100                  100                  100                  100                  100                  100                  100                  100                  100                  100
         Warehouse Supplies                                                              3,500                                     3,500                                     3,500                                     3,500                                     3,500                                     3,500                                     3,500
                          Total                                        ‐                 3,600                  100              3,600                  100              3,600                  100              3,600                  100              3,600                  100              3,600                  100              3,600

      Courier & Delivery
        UPS                                                        1,000              1,000              1,000              1,000              1,000              1,000                                   1,000              1,000              1,000              1,000              1,000                              1,000              1,000              1,000
        Fedex                                                    10,000            10,000            10,000            10,000            10,000            10,000                                       10,000            10,000            10,000            10,000            10,000                                 10,000            10,000            10,000
        Others                                                                                               400                                                                                              400                                                                                                            400
                              Total                              11,000            11,000            11,400            11,000            11,000            11,000                                       11,000            11,000            11,000            11,000            11,000                                 11,000            11,000            11,000

      Computer Expenses
        Email hosting ‐ Google                                                               600                                                                                       600                                                                                                            600
        Adobe CS License                                                                                                                                                                                                                                                                                         10,000
        ERP Services and Contract (Exenta)                                                                                               300                                                                                       300                                     5,203                                       300
        EDI Services (OpenText)                                                                                 1,200                                                                                     1,200                                                                                                    1,200
        EDI Services (Diamond Data)                                                                                                                                                                                                                                                                                2,500
        Web Cart (Quivers)                                                                                        275                                                                                       275                                                                                                        275
                           Total                                       ‐                     600              1,475                  300                  ‐                            600              1,475                  300                  ‐                      5,203                  600            14,275                  ‐                             ‐

      Marketing Expenses
        Digital Advertising                                                              2,000                                                                                     2,000                                                                                   2,000                                                                                   2,000
        Photoshoot                                                                                        16,500                                                                                                                                                         10,000
                              Total                                    ‐                 2,000            16,500                  ‐                             ‐                  2,000                  ‐                        ‐                      ‐              12,000                  ‐                           ‐                    ‐                2,000

      Postage                                                          600                  600                  600                  600                  600                  600                  600                  600                  600                  600                  600                  600                  600                  600

      EE Expense Reimbursement                                     4,000                                        4,000                                       4,000                                         4,000                                       4,000                                       4,000                                       4,000

      Travel and Entertainment                                     2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000              2,000

      Miscellaneous                                                5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000

   Total Disbursement                                          342,348          274,610          436,301          407,623          488,418          374,610          454,305          342,623          420,126          402,935          493,070          380,768          368,887          357,731
   Cash Balance, ending                                        141,565          266,954          255,653          282,578          219,160          271,050          241,745          324,122          328,996          351,061          284,491          328,723          384,836          452,105


NOTES:
* Negative amount for "Health Insurance Withholding" under Salaries section is 
  the Section 125 EE contribution to health care premiums. This amount is part of 
  EE's gross salary, but is deducted from their paychecks. The amount not paid to 
  them becomes a reduction of the company's health insurance expenses paid out 
  to the health insurance carriers
* All amounts for insider compenstation including salaries and rent will be paid 
  pursuant to the Notices of Insider Compensation



                                                                                                                                                                                                                                                                                               EXHIBIT 3_002
                                        Case 2:19-bk-10762-NB                                         Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                                                                              Desc
                                                                                                      Main Document    Page 23 of 24
                                                                                                                           14 Week Cash Flow Projection

                                           1/28/2019            2/4/2019           2/11/2019           2/18/2019           2/25/2019            3/4/2019           3/11/2019           3/18/2019           3/25/2019            4/1/2019            4/8/2019           4/15/2019           4/22/2019           4/29/2019




Estimated Roll of Accounts Receivable
   Starting Accounts Receivable                 3,092,808           3,132,808           3,172,808           3,187,808           3,202,808           3,267,808           3,332,808           3,447,808           3,562,808           3,727,808           3,742,808           3,757,808           3,822,808           3,887,808
   Plus Invoices                                   400,000             450,000             450,000             450,000             500,000             500,000             550,000             550,000             600,000             450,000             450,000             500,000             500,000             450,000
   Less Returns / Credits                            10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000              10,000
   Less Payments                                   350,000             400,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000             425,000
   Ending Accounts Receivable                   3,132,808           3,172,808           3,187,808           3,202,808           3,267,808           3,332,808           3,447,808           3,562,808           3,727,808           3,742,808           3,757,808           3,822,808           3,887,808           3,902,808

Estimated Roll of Inventory
   Starting Inventory                           7,347,000           7,153,000           7,078,500           6,954,000           7,029,500           6,924,500           6,919,500           6,784,000           6,748,500           6,632,500           6,558,000           6,583,500           6,528,500           6,423,500
   Plus Inventory Purchases                          50,000            200,000             150,000             350,000             200,000             300,000             200,000             300,000             250,000             200,000             300,000             250,000             200,000             200,000
   Less Inventory Shipped                          244,000             274,500             274,500             274,500             305,000             305,000             335,500             335,500             366,000             274,500             274,500             305,000             305,000             274,500
   Ending Inventory                             7,153,000           7,078,500           6,954,000           7,029,500           6,924,500           6,919,500           6,784,000           6,748,500           6,632,500           6,558,000           6,583,500           6,528,500           6,423,500           6,349,000


   AR/Inventory/Cash as of 1/25/19           10,573,721

   Total AR/Inventory/Cash                   10,427,373    10,518,262    10,397,461    10,514,886    10,411,468    10,523,358    10,473,553    10,635,430    10,689,304    10,651,869    10,625,799    10,680,031    10,696,144    10,703,913




                                                                                                                                                                                                                                                          EXHIBIT 3_003
            Case 2:19-bk-10762-NB                  Doc 4 Filed 01/25/19 Entered 01/25/19 16:38:18                                     Desc
                                                   Main Document    Page 24 of 24



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard St., Suite 500, Woodland Hills, California 91367


A true and correct copy of the foregoing document entitled: DEBTOR’S NOTICE OF EMERGENCY MOTION AND
EMERGENCY MOTION FOR AUTHORITY TO: (A) USE CASH COLLATERAL ON AN INTERIM BASIS PENDING A FINAL
HEARING; (B) GRANT REPLACEMENT LIENS; AND (C) SET FINAL HEARING; MEMORANDUM OF POINTS AND AUTHORITIES
[11 U.S.C. § 363 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001] will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     ssefin@bg.law
     ustpregion16.la.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

[To Be Served]



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ____, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

[To Be Served]


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 25, 2019                Susan K. Seflin                                                /s/ Susan K. Seflin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
